Citation Nr: 0404400	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  02-01 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 13, 2001, 
for the award of compensable disability ratings for service-
connected left knee and left shoulder disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from July 1992 to January 
1997.

The issues of entitlement to increased disability ratings for 
the veteran's left shoulder and left knee disabilities were 
initially certified to the Board on appeal along with the 
effective date question.  However, by statement received in 
August 2002, the veteran indicated that he agrees with the 
disability ratings currently assigned, but continues to 
disagree with the effective date of the awards.  This 
statement is most reasonably construed as a withdrawal of the 
appeals as to these two issues.  Consultation with the 
veteran's representative confirms this interpretation.  Once 
an appeal has been withdrawn by the appellant, the Board 
lacks jurisdiction over it.  38 U.S.C.A. § 7104.  The veteran 
presented sworn testimony before the undersigned Veterans Law 
Judge during a June 2003 hearing held at the Montgomery, 
Alabama Regional Office (RO).  Although he presented 
testimony as to the increased rating issues, because he had 
previously withdrawn the appeals, the Board remains without 
jurisdiction to review these withdrawn claims. 


FINDINGS OF FACT

1.  After filing his original claim for compensation in 
February 1997, the veteran next contacted the VA in June 
2001, when he filed a claim for increased disability ratings.

2.  The VA is presumed to have properly discharged its 
official duties, including mailing notice of the veteran's 
scheduled medical examinations and the denial of his claims 
to him in the regular course of business.   




CONCLUSION OF LAW

An effective date earlier than June 13, 2001, for the awards 
of compensable disability ratings for the veteran's service-
connected left knee and left shoulder disabilities may not be 
assigned within the bounds of governing law and regulation.  
38 U.S.C.A. §§ 501, 5107 (West 2002); 38 C.F.R. §§ 3.400, 
3.655 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
Department of Veterans Affairs (VA) to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  

In this case, the veteran's initial claim for service 
connection was processed in 1997, before the passage of the 
VCAA.  He was notified of the laws and regulations regarding 
the assignment of effective dates and of the substance of the 
regulations implementing the VCAA in a January 2002 Statement 
of the Case.  He was not otherwise formally notified of the 
VA's responsibilities vs. his responsibilities in the 
development of the down-stream issue of an earlier effective 
date.  However, review of the veteran's hearing testimony and 
his written contentions reveals that he actually understands 
the principles involved, and has demonstrated actual facility 
with the requirements of the VCAA, as he has presented 
documentary evidence in support of his claim, and has 
requested that the RO obtain various VA records for his file.  
Furthermore, review of the record reveals that he has 
received extremely able assistance from his accredited 
representative throughout the course of this appeal.  
Therefore, based upon the veteran's own demonstrated 
understanding and facility with the legal requirements of the 
VCAA, the Board is satisfied that no prejudice has accrued to 
the veteran from the absence of a formal notification letter 
setting forth the information and evidence needed to 
substantiate and complete a claim and delineating whose 
responsibility it is to obtain such evidence.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  For these reasons, the Board 
will proceed with adjudication of the issues on appeal.



Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Laws and regulations

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits, or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.  With regard to the effective 
date assigned to increased disability compensation ratings, 
governing regulation provides that the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within one year from such date, otherwise the 
effective date will be the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

Pursuant 38 C.F.R. § 3.655(b), when a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, his claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655(a).  


History

The veteran filed for service connection for left knee and 
left shoulder disabilities shortly after his discharge from 
service in February 1997.  He provided his mailing address in 
the appropriate space on the application form.  Less than one 
month later, in March 1997, the RO mailed a letter to the 
address he provided, informing him that his claim had been 
received and was being processed.  This letter was returned 
to the RO by the postal service, with a stamp indicating it 
was being returned because there was "no receptacle."  
There is no further explanation as to why the letter was 
returned.  The very next piece of paper filed in the 
veteran's claims file is a notification from the VA Medical 
Center indicating that the veteran had been scheduled for a 
VA general medical examination in connection with his claim 
for benefits, but that the examination had been cancelled due 
to an "undelivered notification."

Another similar notification from the VA Medical Center 
reflects that the veteran had been scheduled for an 
audiological examination on a later date in March 1997, but 
had failed to report for the examination.  There is no 
indication on this notification as to any difficulties with 
the letter to the veteran informing him of the time and place 
of the examination.

The RO obtained the veteran's service medical records and 
rendered a decision on the veteran's claims based upon the 
evidence contained in the service medical records in May 
1997.  The RO granted service connection for residuals of 
left knee surgery in service and for residuals of a left 
shoulder injury in service, and assigned a noncompensable 
disability rating, explaining in the decision that without 
evidence reflecting his current level of disability, such as 
the report of a contemporaneous VA examination, no disability 
rating could be assigned.  A copy of the rating decision 
along with a notification letter was mailed to the veteran at 
the same address he had provided on the application for 
benefits in May 1997.  This communication was not returned by 
the post office.

In June 1999, a report of X-ray studies of the veteran's 
right hand and left shoulder, conducted in January 1997 
during the veteran's last month of service, was received at 
the RO.  The RO reviewed the report and promulgated another 
rating decision to the effect that the report did not provide 
an evidentiary basis for the assignment of a compensable 
disability rating for the service-connected left shoulder 
disability because it did not show current impairment 
warranting the assignment of a compensable disability rating.  
In the rating decision, the veteran was informed that for a 
higher rating to be warranted, "current evidence needs to be 
submitted showing evidence of painful motion or a malunion or 
nonunion of the scapula."  The RO mailed a copy of the 
rating decision along with a notification letter to the 
veteran's address of record (the same address to which all 
the previous correspondence had been mailed) in July 1999.

The veteran did not communicate with the VA in any way during 
this time period.  He did not contact the VA until June 2001, 
when he filed a claim for increased ratings for his left 
shoulder and left knee.  He stated, "Please note you awarded 
me before and told me I did not show for an exam.  This is to 
inform you I was never advised of a date and time to report 
for any exam."  On this letter, he provided his address-the 
same one he had provided on the original claim and the same 
one to which all the previous correspondence had been mailed.  
The RO processed this new claim, and after receiving the 
report of a June 2001 VA examination, awarded a compensable 
disability rating for the left shoulder disability and 
another compensable rating for the left knee, effective June 
13, 2001, the date the new claim was received.  Subsequently, 
the RO increased the disability ratings to 20 percent for 
each disability, effective the same date in June 2001.

The veteran contends that an earlier effective date should be 
assigned for the compensation paid for his left knee and left 
shoulder disabilities.  He asserts that he did not receive 
the notification about the examination scheduled in March 
1997, and that the RO's decision to deny compensation because 
he did not report for the examination was therefore 
erroneous.  He states that if notified, he would have 
appeared for the examination and thus would have been 
eligible to receive compensation benefits.  

In support of his claim that he did not receive the 
notifications, the veteran submitted two statements.  The 
first statement is from his roommate, who stated that he did 
not receive in or remove from their mailbox any 
correspondence from the VA.  The second statement is from the 
Veteran's Service Officer for Escambia County.  He stated 
that he informed the veteran in 2001 that his claim had been 
denied for failure to report for his examination.  He stated 
that the veteran assured him he had never received a letter 
asking him to report for the examination or a letter 
informing him that he had been awarded service connection 
along with a 0 percent rating.  

During the hearings on appeal, the veteran testified that he 
had never received any notification about the outcome of his 
claims from the VA, but that he had not contacted the VA to 
ask about his claims because he expected the VA claims 
process to take a long time.  He also reiterated his 
willingness to cooperate with the VA in reporting for an 
examination any time.

Analysis

The May 1997 and July 1999 rating decisions became final one 
year after he was notified of the decisions and did not 
express disagreement with them.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

For the Board to approve the assignment of an earlier 
effective date for compensation, a two part test would have 
to be met:  1) clear evidence showing that the veteran never 
received notification of the May 1997 or July 1999 rating 
decisions, allowing the Board to hold that the finality of 
these decisions was vitiated due to the failed notifications, 
and 2) it would have to be factually ascertainable that an 
increase in disability had occurred earlier than the current 
effective date of June 2001.

The evidence of record is clear that the veteran did not 
receive notification of the general medical examination 
scheduled for March 1997, because the VA Medical Center 
certified that the notification had been "undelivered."  
This information is at least consistent with the March 1997 
letter from the RO which was returned because there was "no 
receptacle," although neither the post office nor the 
veteran, himself, have been able to shed any light on the 
meaning of "no receptacle."  However, although the veteran 
contends he did not receive notice of the May 1997 rating 
decision awarding service connection, the evidence in the 
file does not support this statement.  Rather, with regard to 
1) the notification letter of the March 1997 audiological 
examination, 2) the notification letter of the May 1997 
rating decision, and 3) the notification letter of the July 
1999 rating decision, the evidence indicates that he should 
have received these notices.  All were mailed by the VA to 
the veteran's correct address of record in the routine course 
of business and none were returned by the postal service as 
undeliverable for any reason.

To resolve situations such as this one, the United States 
Court of Appeals for Veterans Claims (Court) has defined a 
presumption of regularity to the effect that "[t]he 
presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity in procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of the appellant, standing alone, is 
not sufficient to rebut the presumption of regularity in RO 
operations.  While the veteran is no doubt sincere in his 
testimony, and the written statements submitted by his 
roommate and the County Service Officer are believable, he 
has not presented clear evidence to the contrary to support 
his assertion that all three notification letters failed to 
reach their destination.  

Even if the VA were to accept the veteran's argument that he 
did not receive notification of any kind that his claims had 
been denied, the remedy for this administrative error would 
not be the automatic granting of the earlier effective date, 
as the veteran urges; rather an earlier effective date could 
not be granted unless the medical evidence shows that the 
veteran's left knee and left shoulder were in fact so 
impaired during the time period between January 1997 and June 
2001, as to warrant the assignment of compensable disability 
ratings.  In this case, there is no such contemporaneous 
medical evidence indicating impairment at a compensable 
level.  According to the VA treatment reports obtained for 
review, the veteran began seeking treatment for left shoulder 
and left knee complaints in September 2001, when he reported 
to the VA health care providers that he did not have any 
medical insurance and had not been receiving other than self 
treatment.  Absent independent clinical or other medical 
corroboration that the veteran's left knee and left shoulder 
manifested impairment to a compensable degree, the assignment 
of a compensable disability rating for either disability 
would be improper.

Thus, the preponderance of the evidence is against the 
veteran's claim.  The currently-assigned effective date of 
June 13, 2001, represents the date the veteran's claim for an 
increased rating was received by VA.  As required by 
governing regulation, this date is the later of the date the 
claim for such benefits was filed or the date entitlement 
arose.  Because there is no medical evidence demonstrating 
impairment of the left knee or left shoulder prior to June 
2001, the liberalizing provisions of 38 C.F.R. § 3.400(o)(2) 
cannot be applied to the veteran's claim.   


ORDER

An effective date earlier than June 13, 2001, for the award 
of compensable disability ratings for service-connected left 
knee and left shoulder disabilities is denied.




	                        
____________________________________________
	Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



